—In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by its brief, from so much of an order of the Supreme *333Court, Suffolk County (Doyle, J.), dated February 6, 2001, as denied its cross motion, in effect, pursuant to CPLR 3211 (a) (7) to dismiss the punitive damages claims in the amended complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the plaintiff adequately pleaded an “underlying cause of action upon which a demand for punitive damages can be granted” (Rocanova v Equitable, 83 NY2d 603, 616).
The appellant’s remaining contentions are either raised for the first time on appeal or without merit. Florio, J.P., Smith, Townes and Crane, JJ., concur.